Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment, filed March 2, 2022, has been entered in the application. Claims 1-12 remain pending. Claims 6-12 are withdrawn from consideration and claims 1-5 are under examination.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as obvious over Schmidt et al. (US 7,837,203) in view of Sekino et al. (US 5,022,673). Schmidt et al. teach a vehicle (10) including a wheel support member (support general at 24, spindle mount at 54) configured to support a pair of left and right traveling wheels (exemplary wheel 14; vehicle is provided with left and right wheels, see figures 5, 6); a link mechanism (50 in general) configured to support the wheel support member such that the wheel support member can be raised and lowered, the link mechanism being provided spanning between a vehicle body (vehicle portion which supports element 53) and the wheel support member (at 24, 54); a suspension mechanism configured to elastically support the wheel support member, the suspension mechanism being provided spanning between a suspension support portion, which is formed on the vehicle body, and the wheel support member (see figure 8, suspension spring element 71, top portion of which is connected to an underside of the vehicle, not separately referenced; bottom portion of which is connected to the wheel support, also not separately referenced in this view); and a lateral link (A-B and/or C-D, figure 6) configured to restrict leftward and rightward movement of the wheel support member, the lateral link being joined to a vehicle body-side support portion (e.g., A-B joined to the vehicle at 58), which is formed on the vehicle body, and would initially be understood to necessarily connect to a wheel-side support portion, which is formed on the wheel support member, wherein the link mechanism has: an upper link (51) with a front end portion supported (end 55 of link 51) so as to be able to pivot up and down around an upper pivot axis (connection of 51 
As regards the connection of the lateral link between the vehicle and wheel support, initially it is understood that the control arms at A-B and/or C-D necessarily connect to a wheel-side support portion, which is formed on the wheel support member, otherwise the lateral positioning and roll center control of the vehicle via connection to the wheel support would not be possible. To the extent that Schmidt et al. does not teach an explicit connection of the control arms to the wheel support element, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide a connection of the control arms to a wheel side support portion, such as a fitting shaped to accommodate the end of control arm A-B and/or C-D, for the purpose of ensuring that the control arms are actually connected to the wheel support, without which connection the control of roll center and/or camber angle cannot be achieved.
As regards the condition of the vehicle being unloaded in figure 4, the reference to Schmidt et al. is not explicit on this condition, however it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the condition which illustrates that the lower joint axis (on the wheel support) is 
The reference to Schmidt et al., as discussed above, does not specifically teach an arrangement wherein of the upper and lower pivot axes for the upper and lower links, the lower pivot axis is located further forward toward a vehicle body front side than the upper pivot axis. Sekino et al. teach a known vehicle suspension arm arrangement with an upper link (3) connected to a vehicle at an upper pivot axis (connection of 3 at 15; joint 18) and a lower link (4) connected to a vehicle at a lower pivot axis (connection of 4 at 16; joint 19), wherein the lower pivot axis is located further forward toward a vehicle body front side than the upper pivot axis (see, e.g., figure 4). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to relatively locate the upper and lower pivot axes of Schmidt et al. as suggested by Sekino et al., such that the lower pivot axis is located further forward toward a vehicle body front side than the upper pivot axis, for the purpose of adjusting the range of pivot and shape of the curved path taken by the wheel axis when moving up and down as well as adjusting the distribution of horizontal force experienced by the upper and lower link when the vehicle passes over a protruding element on a road surface.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. in view of Sekino et al. and Sakata et al. (US 4,273,356). The reference to Schmidt et al. as modified by Sekino et al. is discussed above and while already teaching the pivotable upper and lower links, does not specifically teach that the upper and lower links are supported on the link support portion and the wheel support members by respective elastic members. Sakata et al. teach that where connecting a wheel support (14) to a vehicle body (via bracket 2) that a connecting link (e.g., 1) is provided with an elastic support bushing (7) at a vehicle pivotal connection and with an .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. in view of Sekino et al. and Kausch (US 8,998,260). The reference to Schmidt et al. as modified by Sekino et al., while teaching a suspension system for a vehicle, fails to positively teach a wheel side support portion having an upward protruding portion which is formed to engage with a cushion material on the vehicle body, the portion contacting the cushion when the support member is raised (i.e., a bump stop). Initially, while Schmidt et al. illustrates an element which may perform this task (see figure 8), it is not specifically discussed in the reference. Kausch teaches that it is well known in the vehicular suspension arts to provide a suspension, which may be a trailing arm suspension, with a wheel carrier (230) to which is connected an upward protruding pad element (160/170) formed to engage with a cushion (115/125) having a cushion material (e.g., air inside a stop cylinder). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the suspension of the vehicle of Schmidt et al. as modified by Sekino et al. with an explicit bump stop cushion on the vehicle body portion and a protruding engagement pad on the wheel carrier, which can engage with the cushion at a full upper limit condition, to prevent excessive jarring when the suspension achieves the full upper limit (for example, when traversing a vertically large discontinuity in the driving surface). Further, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to integrate the bump stop pad portion on the wheel carrier with the wheel side support portion for the purpose of providing both functions of the bump stop and the control arm mount in a single element, rather than numerous .
Allowable Subject Matter
Claim 5 is allowed.
Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has asserted that the reference to Schmidt et al. as applied under 35 USC §103. Note the reference to Sekino et al., now applied in combination in direct response to applicant’s amendment. Sekino et al. teach a known vehicle suspension arm arrangement with an upper link  connected to a vehicle at an upper pivot axis and a lower link connected to a vehicle at a lower pivot axis, wherein the lower pivot axis is located further forward toward a vehicle body front side than the upper pivot axis.
Further, applicant is reminded that claims 6-12 are withdrawn from consideration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for 

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616